— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered May 4, 1983, convicting him of burglary in the third degree, criminal possession of stolen property in the third degree, petit larceny and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Morgan, 66 NY2d 255; People v Lewis, 64 NY2d 1111).
Upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The defendant was apprehended in close proximity to a store which, the evidence established, had been burglarized. At the time of his apprehension, the defendant was in possession of articles which the store’s owner testified were missing and the defendant offered no explanation as to how he came to possess them (see, People v Shurn, 69 AD2d 64). We discern no basis for disturbing the jury’s verdict. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.